MEMORANDUM**
Mehmet Kilic appeals pro se the district court’s judgment entered following a bench trial in his maritime action seeking damages for injuries sustained while serving as a seaman aboard the F/V SHAMAN. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for clear error, Trinidad Corp. v. SS Keiyoh Maru, 845 F.2d 818, 822 (9th Cir.1988), and we affirm.
Kilic, without identifying any specific contradictions or alleged untruths in the *195trial testimony, contends that several of the witness at his five-day trial were not credible. Kilic also challenges the district court’s award of damages for maintenance and cure, lost wages, and pain and suffering. In light of the record and the district court’s detailed findings of fact, we are not “left with a definite and firm conviction that a mistake has been made.” See id. at 822.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.